Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. The claimant was employed as the manager of the candy concession in a theatre in Brooklyn. At about nine-fifty p. m. he closed the concession and left the theatre for home. He testified that on the way home he intended to telephone for candy supplies and while crossing a street to reach a telephone he was hit by an automobile and injured. The State Industrial Board rejected this version of the accident. It held, however, that because claimant had in his pocket the day’s receipts, which he was required to take home every night and deliver to his employer the following morning, he continued in the course of his employment until he disposed of such cash receipts. It made an award based upon a finding to this effect. This appears to be in conflict with the principle of Matter of Marks v. Gray (251 N. Y. 90); Matter of Carroll v. Verway Printing Co. (254 id. 598) and Matter of Schwimmer v. Kammerman & Kaminsky (262 id. 104). Award reversed and claim dismissed, with costs to appellants against the State Industrial Board. Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ., concur.